Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1 and 3-9 are allowed because none of the prior art references of record teaches a container that stores a fluid for use in an ink jet printer, the container comprising a film attachment section that is arranged at a second end portion of a case and configured to fix the
film to the casing, wherein the casing includes a peripheral wall extending in an axial direction along a central axis of the container, the peripheral wall having an inner side facing the storage space, an outer side facing an exterior of the storage space and an end face in the axial direction,
the end face of the peripheral wall has a first surface that surrounds a periphery of the opening; and faces the film, the outer side of the peripheral wall has a second surface that surrounds the
opening at a position farther from the opening than the first surface, that has a portion at an
angle intersecting the first surface, and that faces the film, and the film is welded to the second surface and not welded to the first surface in the combination as claimed. 

Claims 10-17 are allowed because none of the prior art references of record teaches a container that stores a fluid for use in an ink jet printer, the container comprising a film that covers an opening and seals a storage space of a case, wherein the casing includes a peripheral wall, the peripheral wall having an inner side facing the storage space, an outer side facing an exterior of the storage space and an end face, the end face of the peripheral wall has a first surface that surrounds a periphery of the opening, and faces the film, and the outer side of the peripheral wall has a second surface that surrounds the opening at a position farther from the opening than the first surface, that has a portion at an angle intersecting the first surface, and that faces the film, 
and the film is welded to the second surface and not welded to the first surface in the combination as claimed. 
CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853